Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Notice to Applicant

2.	This action is in reply to the Applicant’s Response filed on October 08, 2020.

Reasons for Allowance

3.	Claims 1-2, 8-11, 13-17, and 19-24 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: The closest prior art, taken alone or in combination, fails to teach Applicant’s invention. The closest prior art, cited by examiner, includes: 

5.	The following is an examiner’s statement of reasons for allowance: The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes: 

Kawecki et al. (Pub. No.: US 2013/0197958 A1) – relates to a critical date management system including a critical date management module, project management system, and flow management system in which the critical date management module dynamically and automatically links activities and tasks in an overall project.



Kapoor et al. (Patent No.: US 8,620,703 B1) – relates to  Methods and apparatuses are for creating and using full-kit tasks, monitoring the progress of full-kit tasks, determining full-kit dates, checking compliance of release conditions associated with full-kit tasks, and computing and reporting full-kit task delays.

Shapiro et al. (Patent No.: US 9,409,294 B1) – relates to  a hierarchical framework for representing and planning tasks.

Kongot (Pub. No.: US 2016/0132817 A1) – relates to systems and methods to provide a project structure map.

Regarding claim 1, none of the above cited prior art, singularly or in combination, teach or fairly suggest ordered combination of the claimed limitations. Specifically, none of the prior art of record teaches: “A computer-implemented method comprising: generating a successor task structure and a first group of predecessor task structures within a computerized project plan, wherein (i) the successor task structure and predecessor task structures are stored as data structures in a database, (ii) the successor task structure represents a successor task of a project, (iii) each predecessor task structure in the first group represents a predecessor task of the project, and (iv) the predecessor tasks represented by the first group are alternative predecessors to the successor task; automatically depicting the successor task structure and the first group in a graphical user interface associated with the computerized project plan; in response to user interaction with the depictions of the successor task structure and the first group in the graphical user interface: (a) forming a temporally dependent relationship between the successor task structure and the first group within the computerized project plan in response to at least one drag and drop operation performed, wherein the temporally dependent relationship is formed at least in part by mapping first data associated with the successor task structure to second data associated with the first group within the computerized project plan, and wherein the temporally dependent relationship specifies that a status of a temporal event of the successor task is locked to prevent modification unless a temporal criterion is ORA150764-US-NPPage 2 of 25met by at least a defined number of any of the predecessor tasks within the first group, (b) designating the temporal event as starting the successor task or finishing the successor task, (c) designating the temporal criterion as beginning the predecessor task or completing the predecessor task, (d) automatically generating a dependency data structure in the database that represents the temporally dependent relationship, and (e) automatically depicting the temporally dependent relationship in the graphical user interface; and in response to user interaction with the depiction of the temporally dependent relationship in the graphical user interface, change the defined number of the predecessor tasks for which the temporal criterion must be met, wherein the temporally dependent relationship configures the computerized project plan for: (i) automatically detecting an attempt to modify the status of the temporal event associated with the successor task structure, (ii) automatically checking whether the temporal criterion is recorded within the computerized project plan as being met for the defined number of the predecessor tasks in response to the detecting, wherein the defined number of the predecessor tasks ORA150764-US-NPPage 3 of 25is less than a total number of predecessor task structures in the first group, and (iii) automatically unlocking the status of the temporal event to allow the status to be modified when the checking confirms that the temporal criterion is recorded as being met for at least the defined number of the predecessor tasks,” as recited in independent claim 1. Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to make the entire claim obvious. Independent claims 11 and 17 recite similar limitations as claim 1. Claims 2, 8-10, and 21-24 depend from claim 1. Claims 13-16 depend from claim 11. Claims 19-20 depend from claim 17. Furthermore, the claims are eligible under 35 U.S.C. 101.

6.	Further, Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).

7.	Furthermore, claims 1-2, 8-11, 13-17, and 19-24 are eligible under 35 U.S.C. 101. In the context of Step 2A, Prong Two, the claims are eligible for explaining how the additional limitations integrate the alleged abstract idea into a practical application. The claims are eligible at step 2A, Prong Two for explaining how claim 1, as a whole, integrates the recited subject matter with meaningful limitations into a practical application. With respect to withdrawal of the §101 rejection, the §101 rejection has been withdrawn based on a finding that, when evaluated in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention integrates the judicial exception into a practical application. In particular, when evaluated under Step 2A Prong One of the eligibility inquiry, although the claims have been found to recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations for managing personal behavior or interactions (e.g., tasks associated with a project), when further evaluated under Step 2A Prong Two, the additional elements directed to a computer, a computerized project plan, a graphical user interface, a database, as recited in the claim limitations for generating a successor task structure and a first group of predecessor task structures within a computerized project plan, wherein (i) the successor task structure and predecessor task structures are stored as data structures in a database, (ii) the successor task structure represents a successor task of a project, (iii) each predecessor task structure in the first group represents a predecessor task of the project, and (iv) the predecessor tasks represented by the first group are alternative predecessors to the successor task; automatically depicting the successor task structure and the first group in a graphical user interface associated with the computerized project plan; in response to user interaction with the depictions of the successor task structure and the first group in the graphical user interface: (a) forming a temporally dependent relationship between the successor task structure and the first group within the computerized project plan in response to at least one drag and drop operation performed, wherein the temporally dependent relationship is formed at least in part by mapping first data associated with the successor task structure to second data associated with the first group within the computerized project plan, and wherein the temporally dependent relationship specifies that a status of a temporal event of the successor task is locked to prevent modification unless a temporal criterion is met by at least a defined number of any of the predecessor tasks within the first group, (b) designating the temporal event as starting the successor task or finishing the successor task, (c) designating the temporal criterion as beginning the predecessor task or completing the predecessor task, (d) automatically generating a dependency data structure in the database that represents the temporally dependent relationship, and (e) automatically depicting the temporally dependent relationship in the graphical user interface; and in response to user interaction with the depiction of the temporally dependent relationship in the graphical user interface, change the defined number of the predecessor tasks for which the temporal criterion must be met, wherein the temporally dependent relationship configures the computerized project plan for: (i) automatically detecting an attempt to modify the status of the temporal event associated with the successor task structure, (ii) automatically checking whether the temporal criterion is recorded within the computerized project plan as being met for the defined number of the predecessor tasks in response to the detecting, wherein the defined number of the predecessor tasks is less than a total number of predecessor task structures in the first group, and (iii) automatically unlocking the status of the temporal event to allow the status to be modified when the checking confirms that the temporal criterion is recorded as being met for at least the defined number of the predecessor tasks, which applies the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment. Accordingly, the claims are not directed to an abstract idea. Furthermore, as described in the Final Office Action, dated 10/08/2020, the claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems. For example, “the additional elements recite a specific manner of automatically depicting temporal dependencies in a project plan GUI for creating data structures to describe those temporal dependencies based on user interactions with the displayed project plan.” Independent claims 11 and 17 recite similar limitations as claim 1. All the dependent claims are eligible for similar reasons.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment

9.	In the response filed October 08, 2020, Applicant amended claims 1, 2, 11, 17, 22, and 23, and canceled claims 3-4 and 6. No new claims were presented for examination.

10.	Applicant's amendments to claims 1, 11, and 17 are hereby acknowledged. The Applicant’s arguments, see Remarks, filed October 08, 2020, with respect to the Rejections under 35 USC 112(a) have been fully considered and are persuasive. The Section 112 Rejection of claims 1-4, 6, 8-11, 13-17, and 19-24 has been withdrawn.

11.	Applicant's amendments to claim 22 are hereby acknowledged. The amendments and Applicant’s arguments, see Remarks, filed October 08, 2020, with respect to the Rejections under 35 USC 112(d) have been fully considered and are persuasive. The Section 112 Rejection of claim 22 has been withdrawn.

12.	The Section 101 Rejection of claims 1-4, 6, 8-11, 13-17, and 19-24 has been previously withdrawn (See Final Rejection mailed 06/08/2020).

Response to Arguments

13.	Applicant's arguments filed October 08, 2020, have been fully considered.

14.	Applicant submits that “the “automatically depicting… “automatically detecting…“automatically checking… and “automatically unlocking...” limitations are supported by the specification.” [Applicant’s Remarks 10/08/2020, pages 19-21]

The Applicant’s arguments, see Remarks, filed October 08, 2020, with respect to the Rejections under 35 USC 112(a) have been fully considered and are persuasive. Accordingly, the rejection of claims 1-4, 6, 8-11, 13-17, and 19-24 under 35 U.S.C. 112(a) has been withdrawn.

15.	Applicant submits that “The Office rejected claim 22 under Section 112(d) of the Patent Act as being of improper dependent form. Claim 22 is currently amended to depend from claim 1, rather than from itself. This amendment places claim 22 in proper dependent form. The Section 112(d) rejection of claim 22 is therefore rendered moot and should be withdrawn.” [Applicant’s Remarks 10/08/2020, page 21]

The amendments to claim 22 and Applicant’s arguments, see Remarks, filed October 08, 2020, with respect to the Rejections under 35 USC 112(d) have been fully considered and are persuasive. Accordingly, the rejection of claim 22 under 35 U.S.C. 112(d) has been withdrawn.

16.	Applicant submits that the combined limitations “(a) forming a temporally dependent relationship between the successor task structure and the first group within the computerized project plan in response to at least one drag and drop operation performed, wherein the temporally dependent relationship is formed at least in part by mapping first data associated with the successor task structure to second data associated with the first group within the computerized project plan, (b) designating the temporal event as starting the successor task or finishing the successor task, (c) designating the temporal criterion as beginning the predecessor task or completing the predecessor task” are untaught by the references of record.” [Applicant’s Remarks 10/08/2020, page 22]

Examiner agrees. The amendments and Applicant’s arguments, see Remarks, filed October 08, 2020, with respect to the Rejections under 35 USC 103 have been fully considered and are persuasive. Accordingly, the rejection of claims 1, 3-4, 6, 8-11, 13-17, and 19-24 under 35 U.S.C. 103 has been withdrawn.

17.	Applicant submits that Brixius does not teach “the temporally dependent relationship is automatically formed in response to at least one drag and drop operation performed between an edge of the depiction of the successor task structure and an edge of the depiction of a predecessor task structure to cause a line with an arrow-head representing the temporally dependent relationship to be depicted between the successor task structure edge and the predecessor task structure edge,” as recited by claim 23. [Applicant’s Remarks 10/08/2020, page 23]

	In response to Applicant’s argument that Brixius does not teach “the temporally dependent relationship is automatically formed in response to at least one drag and drop operation performed between an edge of the depiction of the successor task structure and an edge of the depiction of a predecessor task structure to cause a line with an arrow-head representing the temporally dependent relationship to be depicted between the successor task structure edge and the predecessor task structure edge, ”as recited by claim 23, it is noted that, as described above, the rejection of claims 1, 3-4, 6, 8-11, 13-17, and 19-24 under 35 U.S.C. 103 has been withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Ponce de Leon, Patent No.: US 8,400,467 B1 – describes an  object-centric, graphics-driven planning and scheduling method that relies on objects, such as activities, milestones, logic relationships and benchmarks, to develop a network schedule.
B.	Tinggui Chen, Renbin Xiao, "A Dynamic Intelligent Decision Approach to Dependency Modeling of Project Tasks in Complex Engineering System Optimization", Mathematical Problems in Engineering, vol. 2013,  – describes a dynamic intelligent decision approach to dependency modeling of project tasks in complex engineering system optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                              
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683